Case 19-14786       Doc 19    Filed 07/08/19 Entered 07/08/19 08:43:33             Desc Main
                                Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 In Re:                                        )
          Elizabeth White,                     )       Case No.      19 B 14786
                                               )       Hon. Judge A. Benjamin Goldgar
                                               )
                                               )       Chapter 13
                                               )

 TO:      Marilyn Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;


 See attached service list.

                                  PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and
 the attached Amended Chapter 13 Plan to the above-named creditor and also to the attached
 service list via regular U.S. Mail with postage prepaid from the mailbox located at 20 S.
 Clark Street, Chicago, IL 60603 on July 8, 2019.



 /s/ Jeremy Nevel
 Attorney for Debtor

 The Semrad Law Firm, LLC
 20 South Clark Street
 28th Floor
 Chicago, IL 60603
 (312) 913-0625
                  Case
Label Matrix for local    19-14786
                       noticing           Doc 19 U.S.Filed  07/08/19
                                                       Bankruptcy Court Entered 07/08/19 08:43:33      DescSERV
                                                                                            AD ASTRA RECOVERY  Main
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 3         7330 W 33RD ST N STE 118
Case 19-14786                                     219 S Dearborn                              WICHITA, KS 67205-9370
Northern District of Illinois                     7th Floor
Eastern Division                                  Chicago, IL 60604-1702
Mon Jul 8 07:39:07 CDT 2019
(p)CREDIT PROTECTION ASSOCIATION LP               CREDIT MGMT                                 City of Chicago - Dep’t of Revenue
PARKWAY CENTER V                                  PO BOX 7799                                 PO Box 88292
2500 DALLAS PARKWAY SUTIE 500                     ROCHESTER, MN 55903-7799                    Chicago, IL 60680-1292
PLANO TX 75093-4867


City of Chicago Department of Administrative      City of Chicago Department of Finance       ComEd
111 W. Jackson                                    c/o Arnold Scott Harris P.C.                3 Lincoln Center
Ste. 600                                          111 W Jackson Blvd Ste.600                  Bankruptcy Section
Chicago, IL 60604-3517                            Chicago IL. 60604-3517                      Oakbrook Terrace, IL 60181-4204


Commonwealth Edison Company                       FED LOAN SERV                               FEDLOAN
Bankruptcy Department                             P.O. Box 69184                              Po Box 69184
1919 Swift Drive                                  Harrisburg, PA 17106-9184                   Harrisburg, PA 17106-9184
Oak Brook, IL 60523-1502


FNB OMAHA                                         HARRIS & HARRIS LTD                         I C SYSTEM INC
1620 DODGE ST                                     222 Merchandise Mart Plaza, Suite 1900      PO BOX 64378
OMAHA, NE 68197-0003                              Chicago, IL 60654-1421                      SAINT PAUL, MN 55164-0378



IL Secretary of State                             IL Tollway                                  Illinois Department of Employment Security
2701 S. Dirksen Parkway                           2700 Ogden Ave                              PO Box 4385
Springfield, IL 62723-0002                        Downers Grove, IL 60515-1703                Chicago, IL 60680-4385



MAD GAS&ELEC                                      MADISON GAS & ELECTRIC CO                   Northport Apartments
P.O. BOX 1231                                     co STATE COLLECTION SERVICE,INC.            1740 Northport Dr
MADISON, WI 53701-1231                            2509 S STOUGHTON ROAD                       Madison, WI 53704-3026
                                                  PO Box 6250
                                                  MADISON, WI 53716-0250

PEOPLES ENGY                                      PEOPLES GAS LIGHT & COKE COMPANY            SpeedyRapid Cash
200 EAST RANDOLPH                                 200 EAST RANDOLPH STREET                    PO Box 780408
CHICAGO, IL 60601-6302                            CHICAGO, ILLINOIS 60601-6433                Wichita, KS 67278-0408



(p)SPRINT NEXTEL CORRESPONDENCE                   US DEPT ED                                  Elizabeth White
ATTN BANKRUPTCY DEPT                              PO Box 105081                               8904 S. Clyde
PO BOX 7949                                       Atlanta, GA 30348-5081                      Chicago, IL 60617-2921
OVERLAND PARK KS 66207-0949


Jeremy M Nevel                                    Marilyn O Marshall                          Mitchell Shanks
The Semrad Law Firm, LLC                          224 South Michigan Ste 800                  The Semrad Law Firm, LLC
20 S. Clark St., Suite 2800                       Chicago, IL 60604-2503                      20 S. Clark Street, 28th floor
Chicago, IL 60603-1811                                                                        Chicago, IL 60603-1811
Patrick S Layng Case 19-14786             Doc 19       Filed 07/08/19 Entered 07/08/19 08:43:33                      Desc Main
Office of the U.S. Trustee, Region 11                    Document     Page 3 of 3
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CRD PRT ASSO                                         Sprint                                               (d)Sprint Corp
13355 NOEL ROAD#                                     P.O. Box 219554                                      Attention Bankruptcy
DALLAS, TX 75240                                     Kansas City, MO 64121                                PO Box 7949
                                                                                                          Overland Park, KS 66207-0949


End of Label Matrix
Mailable recipients    30
Bypassed recipients     0
Total                  30
